—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Superintendent of Clinton Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Contrary to petitioner’s assertion, the misbehavior report *843and his testimony at the hearing provide substantial evidence to support the decision finding him guilty of unauthorized exchange of personal items, a movement violation and disobeying a direct order in violation of prison disciplinary rules (see, Matter of Moore v Portuondo, 267 AD2d 537). The misbehavior report indicates that upon being released from his cell for call out, petitioner ran back to another prisoner’s cell and handed him an unidentified object rather than waiting outside his own cell as instructed. Thereafter, petitioner was ordered to “lock-in” his cell three times before he complied. Petitioner’s own statements at the hearing corroborated these events. Petitioner’s remaining contentions, including that the Hearing Officer altered the evidence, have been reviewed and found to be either unpreserved for our review or without merit.
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.